Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/31/22 have been fully considered but they are not persuasive. Applicant argues that Oniki et al. (US20150256745-IDS REF) in view of Park (US20150312450) fails to teach the newly amended claim features. Applicant argues that the Park (US20150312450) embodiment of figure 7 fails to disclose the new claimed features.  However, the Examiner must respectfully disagree with applicant, the newly claimed features are partially taught by figure 7 and the new claimed features are taught in another embodiment of Park. Park teaches (paragraphs 82-92) a camera module, comprising: a first lens substrate (see figures 6-7) including: a plurality of first through-holes (606,607,608,609 or 704,705) arranged at a first pitch, and a plurality of second through-holes (601,602,603,604,605 or 701,702,703) provided between adjacent first through-holes (see figures 6 and 7) of the plurality of first through-holes and arranged at a second pitch different from the first pitch, wherein each of the plurality of first through holes is adjacent toa same number of the plurality of second through holes (see figure 6a or 7 embodiment); wherein one (center 601 (diagonally) or 701) of the plurality of second through holes is adjacent to each of the plurality of the first through holes; wherein each of a remainder of more than one of the second through holes is adjacent a same number of the plurality of first through-holes (the remainder of second through holes (602,603,604 and 605 are each adjacent two first through holes-see figure 6a embodiment), and  wherein the same number of the plurality of first through holes is less than each of the plurality of first though-holes (figure 6a); a first optical unit (for example: lens with same F# ) located in a first through-hole of the plurality of first through-holes; and a first light-receiving element(imaging element-paragraphs 90-91) corresponding to the first optical  unit(see also figures 3 and 5), wherein, a first diameter of the plurality of first through-holes ((606-609) or 704,705) is greater than a second diameter of the plurality of second through-holes (601-605 or 701,702,703-see figures 6 or 7 embodiment ).  Thus, the new claim features can be met by the structure of figure 6. Also, applicant recites that the basis for the claimed amendments is applicant’s figure 80. Figure 80 illustrates a nine-camera array embodiment. Park’s figure 6 embodiment is a nine-camera array embodiment with different aperture cameras, which would correspond to the nine-camera array of applicants. Thus, the Oniki- Park combination provide teaching for the claimed arrangement of different aperture/sized cameras. Thus, the rejection will be substantially repeated. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the same number of the plurality of first through holes is less than each of the plurality of first though-holes”. The Examiner is unclear as to how the same number of first through holes is less than each of the first through holes Thus, claim 1 is unclear and indefinite. Claims 13 and 14 recite the same limitation; thus, claims 13 and 14 are also unclear and indefinite.
Claims 2-12 inherit their indefiniteness from claim 1 from which they depend. 
Claims 15-20 inherit their indefiniteness from claim 14 from which they depend. 
Claims 1-20 will be examined as best understood by the Examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 7-11, 13-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oniki et al. (US20150256745-IDS REF) in view of Park (US20150312450).
Regarding claim 1, Oniki teaches a camera module, comprising: a plurality of lens substrates (figure 1 and 18) including a first lens substrate including: a plurality of first through-holes (apertures in the lens stack -7110a-c) arranged at a first pitch, and
a plurality of second through-holes (apertures in the lens stack-7120a-c) provided between adjacent first through-holes of the plurality of first through-holes and arranged at a second pitch different from the first pitch (see figure 18), wherein each of the plurality of first through holes is adjacent toa same number of the plurality of second through holes (each first aperture is adjacent two second through holes-see figure 18); wherein one (center -7120b) of the plurality of second through holes is adjacent to each of the plurality of the first through holes;
wherein each of a remainder of more than one of the second through holes is adjacent a same number of the plurality of first through-holes (the remainder of second through holes, 7120a and 7120c, are each adjacent two first through holes; for example: 7120a is adjacent 7110a and 7110c), and 
wherein the same number of the plurality of first through holes is less than each of the plurality of first though-holes (figure 18);   
 a first optical unit (aperture layers and plurality of optical lenses) located in a first through-hole of the plurality of first through-holes; and a first light-receiving element (1200, 7200) corresponding to the first optical unit, wherein, a first diameter of the plurality of first through-holes is greater than a second diameter of the plurality of second through-holes (see figure 18) and wherein the first pitch is greater than the second pitch (see figure 18).
Oniki teaches a compound camera system which includes aperture layers with the lens layers (paragraph 63, 72 and 168). Oniki teaches the through holes represent imaging optical systems. Oniki also teaches the number of small diameter and large diameter through holes are designed based on the image sensor and to ensure balance of optical resolution in a compact compound lens system (paragraph 53). However, Oniki fails to specifically disclose and embodiment and a first diameter of the plurality of first through-holes is greater than a second diameter of the plurality of second through-hole.
In the same field of endeavor, Park teaches an embodiment in figure 3-4 wherein the larger diameter through hole is between the smaller diameter through hole, as illustrated in figure 18 of Oniki. Park further teaches (paragraphs 82-92) teaches a camera module, comprising: a first lens substrate (see figures 6-7) including: a plurality of first through-holes (606,607,608,609 or 704,705) arranged at a first pitch, and a plurality of second through-holes (601,602,603,604,605 or 701,702,703) provided between adjacent first through-holes (see figures 6 and 7) of the plurality of first through-holes and arranged at a second pitch different from the first pitch, wherein each of the plurality of first through holes is adjacent toa same number of the plurality of second through holes (see figure 6a or 7 embodiment); 
wherein one (center 601 (diagonally) or 701) of the plurality of second through holes is adjacent to each of the plurality of the first through holes;
wherein each of a remainder of more than one of the second through holes is adjacent a same number of the plurality of first through-holes (the remainder of second through holes (602,603,604 and 605 are each adjacent two first through holes-see figure 6 embodiment), and 
wherein the same number of the plurality of first through holes is less than each of the plurality of first though-holes (figure 6a);   
a first optical unit (for example: lens with same F# ) located in a first through-hole of the plurality of first through-holes; and a first light-receiving element(imaging element-paragraphs 90-91) corresponding to the first optical  unit(see also figures 3 and 5), wherein, a first diameter of the plurality of first through-holes (606-609) or 704,705) is greater than a second diameter of the plurality of second through-holes (601-605 or 701,702,703-see figures 6 or 7 embodiment ). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to further include a lens substrate where the larger diameter optical channels are adjacent to the plurality of smaller diameter optical channel, since Park teaches this arrangement in the figures 6 and 7 embodiments and a high resolution may be obtained using image data from the narrow angle view and wide angle view in this configuration without increasing the size of the camera and produces a quality magnified image.
Regarding claim 2, Oniki-Park combination further teaches the camera module according to claim 1, wherein the plurality of lens substrates includes a second lens substrate directly bonded to the first lens substrate (see figures 1and 18-19 of Oniki).
As discussed above, the new claim features can be met by the structure of figure 6. Also, applicant recites that the basis for the claimed amendments is applicant’s figure 80. Figure 80 illustrates a nine-camera array embodiment. Park’s figure 6 embodiment is a nine-camera array embodiment with different aperture cameras, which would correspond to the nine-camera array of applicants. Thus, the Oniki- Park combination provide teaching for the claimed arrangement of different aperture/sized cameras
Regarding claims 3-4, Oniki teaches the camera module according to claim 2, wherein the two-lens layer are arranged atop one another along the direction of the optical axis toward the image sensor. Although, the Oniki- Park combination fails to specifically disclose wherein a first layer is formed on the first lens substrate and a second layer is formed on the second lens substrate, wherein the first lens substrate is directly bonded to the second lens substrate via the first and second layer. Optical adhesive layers that bond layers of lenses and other components of the camera to each other are known in the art. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature as method of bonding the lens layers since it still provides the same function of adhering the layers together, would provide a stronger bond, optical alignment of the arrays and would be a matter of design choice. Additionally, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009).
	
The Oniki- Park combination also fails to specifically disclose wherein each of the first and second layers include one or more of an oxide, nitride material, or carbon. Although, Oniki-Park combination fails to specifically disclose the claimed materials, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include these materials as a bonding element, since oxide, nitrides and carbons are common optical materials.  Additionally, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Regarding claim 7, Oniki- Park combination discloses the camera module according to claim 1, wherein a diameter of a first portion of a first through-hole of the plurality of second through-holes (601-605 or 701,702,703) is smaller than a diameter of a first portion of a first through-hole of the plurality of the first through-holes (606-609 or 704, 705)- See Examiner’s note in claim 1. 
Regarding claim 8, Oniki- Park combination teaches the camera module according to claim 1, further comprising a second optical unit (second through hole) including one or more lenses disposed in at least one through-hole of the plurality of second through-holes (as discussed above in claim 1; figures 1, and 18-19 of Oniki; and figures 6-7 of Park).
Regarding claim 9, the camera module according to claim 8, wherein the first optical unit includes one or more lenses, and wherein the first and second optical units have different focal distances (see paragraph 171 of Oniki; paragraph 52 of Park).
Regarding claim 10, Oniki teaches the camera module according to claim 8, wherein the light-receiving element (1200,7200) further includes a light-receiving portion configured to receive light entering through the second optical unit (see also figures 1 and 3 of Park).
Regarding claim 11, Oniki teaches the camera module according to claim 10, further comprising a wavelength selection filter configured to select light having a predetermined wavelength and transmit the light having the predetermined wavelength there through, the wavelength selection filter being located at an optical axis of the second optical unit (see paragraph 71 of Oniki). The Oniki-Park combination teaches filtering the images output from imager. However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature (filtering forward the sensor) to ensure the image is free from wavelengths outside the visible band.
Regarding claim 13, see Examiner’s notes in claim 1. Oniki- Park combination teaches stacking (method of manufacturing) substrates that were formed to provide a camera module to include aperture/diaphragm substrates.
Regarding claim 14, see Examiner’s notes in claim 1. Also, Oniki teaches a high- resolution digital camera module (see figure 4) and Park teaches a camera module for a mobile phone.  
Regarding claim 15, see Examiner’s notes in claim 2. 
Regarding claim 16, see Examiner’s notes in claim 3.
Regarding claim 17, see Examiner’s notes in claim 4.
Regarding claim 20, see Examiner’s notes in claim 7. 

Claims 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oniki et al. (US20150256745-IDS REF) in view of Park (US20150312450), further in view of Martin et al (US2015/0318326).
Regarding claim 5, Oniki-Park combination teaches the camera module according to claim 4. However, Oniki- Park combination fails to specifically disclose wherein the first layer and the second layer include a plasma bonded portion. 
In the same field of endeavor, Martin teaches bonding optical layers together using plasma bonding (see paragraph 17).  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since it is known bonding process for optical components. 
Regarding claim 18, see Examiner’s notes in claim 5.

Claims 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oniki et al. (US20150256745) in view of Park (US20150312450), further in view of Lin et al (US8000041-IDS REF).
Regarding claim 6, Oniki- Park combination fails to specifically disclose the camera module to claim 1, wherein the antireflection film is location in the plurality of first through holes. However, Lin teaches using an antireflection film on the opening of the stacked lenses (see figures 6 and element 216). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this film, since it is well known in the art to provide an AR coating to prevent light reflection to prevent light loss in the camera system. 
Regarding claim 19, see Examiner’s notes in claim 6. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oniki et al. (US20150256745-IDS REF) in view of Park (US20150312450),) further in view of Chern et al (US 20160124196- IDS REF). 
Regarding claim 12, Oniki-Park combination fails to specifically disclose the camera module according to claim 8, further comprising a light emitting portion configured to emit light, the light emitting portion being located at an optical axis of the second optical unit. 
In the same field of endeavor, Chern teaches a wafer camera module comprising: a plurality of lens substrates (figure 6 and 17) including a first lens substrate including: a plurality of first through-holes (apertures for lens) arranged at a first pitch, and plurality of second through-holes (apertures light) , further comprising a light emitting portion (LED) configured to emit light, the light emitting portion being located at an optical axis of the second optical unit (see figures 6 and 7-paragraphs 55 and 59). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since camera are well known for having light/flashes to compensate for variation in the illumination in the image to ensure a quality image can be captured. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Baldwin (US9699379) teaches a camera for wide angle imaging; and Xiao-ming Xiong (CN114363484) teaches a camera module and electronic product with twelve cameras arrayed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872